Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 1 of 10 PageID #: 92




                                                                      David Graff, Esq.
                                                                      60 Hawthorne Way
                                                                      Hartsdale, NY 10530
                                                                      dgraff@graffsilversteinllp.com
                                                                      (914)-844-5939

July 12, 2019

VIA ECF
The Honorable Frederic Block
U.S. District Court
Eastern District of New York
225 Camdan Plaza East
Brooklyn, New York 11201

Re:    Jacovetti Law, P.C., et al. v. Creditor’s Relief, LLC et. al., Case No. 2:19-cv-02697

Dear Judge Block:

       We represent Creditors Relief, LLC, Lupolover Mgmt., Inc., Law Offices of Michael
Lupolover, P.C., Michael Lupolover, Peter Tiflinsky, Allan Tunit, Affiliate Marketing Group,
LLC, Premier Developers, LLC, Premier Credit Pro, LLC, Premier Capital, LLC, Premier
Solutions Today, LLC, Premier Pro Management, LLC, Capital Comeback, LLC, Premier Debt
Help, LLC, Premier Financial, LLC d/b/a mycapitalkey.com, Premier Data World, LLC, Premier
Debt Pro Servicing, LLC, Premier Consultant Group, LLC d/b/a Premier Debt Solvers and Premier
Financial, LLC (“Defendants”) in the above-referenced action.

       We are writing to provide the Court a critical Order entered on July 12, 2019 by the
Superior Court of New Jersey, Law Division, Bergen County, case number BER-L-001456-19
Creditors Relief, LLC v. Renaissance Capital Group, LLC, et. al. (the “Order”). See, Exhibit A.
This Order (which speaks for itself) demonstrates that statements from Plaintiffs in their July 1,
2019 correspondence to this Court are false. In that, Plaintiffs wrote, in their July 1, 2019
correspondence to this Court:

                Defendants in the New Jersey action, Renaissance Capital Group,
                et. al., complied with and continue to comply with the requirements
                of [the Consent Order] in its entirety. Plaintiff in the New Jersey
                action, Creditor’s [sic] Relief, LLC, filed two discovery motions that
                included conclusory statements alleging a Consent Order was
                violated; this is an attempt to mislead this court. The consent order


                                                  1
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 2 of 10 PageID #: 93



                  simply was not violated in any manner by the Defendants.” See,
                  Exhibit B.

         We thank the Court for its courtesies and attention.1

                                                               Very truly yours,

                                                               Graff Silverstein, LLP

                                                               /s/ David Graff_______
                                                               David Graff

cc: Counsel for Defendants (via ECF)




1
  Defendants are constrained to note that the Order strikes as “scandalous, vague, ambiguous and not founded on facts
asserted” the affidavits, exhibits and certain statements in the Answer in the New Jersey Action, as submitted by the
Plaintiffs in the instant action. As discussed in Defendants’ main correspondence in support of a pre-motion
conference, dated June 14, 2019, such allegations, affidavits, and exhibits comprise the substance of the Complaint in
this matter. Thus, the New Jersey court, seemingly, has made clear its opinion on the allegations comprising the
Complaint before this Court.


                                                          2
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 3 of 10 PageID #: 94




                        Ex. A
        012ÿ4ÿ5567896 ÿÿÿ5 656 ÿÿÿÿ6ÿÿÿÿÿÿÿ456 667 5
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 4 of 10 PageID #: 95
        012ÿ4ÿ5567896 ÿÿÿ5 656 ÿÿÿÿÿÿÿÿÿÿÿ456 667 5
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 5 of 10 PageID #: 96
        012ÿ4ÿ5567896 ÿÿÿ5 656 ÿÿÿÿÿÿÿÿÿÿÿ456 667 5
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 6 of 10 PageID #: 97
Case 2:19-cv-02697-FB-ST Document 13 Filed 07/12/19 Page 7 of 10 PageID #: 98




                        Ex. B
           Case
           Case2:19-cv-02697-FB-ST
                2:19-cv-02697-FB-ST Document
                                    Document13
                                             11 Filed
                                                Filed07/12/19
                                                      07/08/19 Page
                                                               Page81of
                                                                      of10
                                                                         3 PageID
                                                                           PageID#:
                                                                                  #:88
                                                                                    99



                               July 1, 2019

                               The Honorable Frederic Block
                               U.S. District Court
                               Eastern District of New York
                               225 Cadman Plaza East
                               Brooklyn, New York 11201

                               VIA ECF                           RESPONSE IN OPPOSITION

HUERTA PLLC                    RE:         Jacovetti Law, P.C. et al. v.
         Attorneys at Law                  Creditor’s Relief, LLC et al.
                                           Case No. 2:19-cv-02697
447 Broadway, #245
New York, New York 10013       Dear Judge Block:

telephone 212-729-4385              This firm represents Jacovetti Law, P.C. et
facsimile 866-959-0064         al. in the above referenced action. This letter
                               is sent in response to Defendants’ letter dated
                               June 14, 2019.

                                    First, with respect to the pending action
                               in the Superior Court of New Jersey, Law
                               Division, Bergen County, case number BER-L-
                               001456-19, Creditors Relief, LLC v. Renaissance
                               Capital Group, LLC et al., a consent agreement
                               was executed and so ordered by Judge Estela M.
                               De La Cruz, J.S.C.

                                     Defendants   in    the   New  Jersey   action,
                               Renaissance Capital Group et al., complied with,
                               and continue to comply with, the requirements of
                               that agreement in its entirety.        Plaintiff in
                               the New Jersey action, Creditor’s Relief, LLC,
                               filed    two   discovery    motions  that   included
                               conclusory statements alleging the consent order
                               was violated; this in an attempt to mislead this
                               court.      The consent order simply was not
                               violated in any manner by Defendants.

                                    Second, with respect to the first-to-file
                               rule, the pendency of a State Court action is no
                               bar to proceedings concerning the same matter in
                               Federal District Court. There is no invariable
                               mandate to enforce the presumption that the
                               first suit, in this case the New Jersey State
                               action, should have priority absent the showing
Case
 Case2:19-cv-02697-FB-ST
      2:19-cv-02697-FB-ST Document
                           Document13
                                    11 Filed
                                        Filed07/12/19
                                              07/08/19 Page
                                                        Page92ofof10
                                                                   3 PageID #: 89
                                                                               100



of a balance of convenience or special circumstances. This rule is
not meant to be applied rigidly and may be ignored when there is
proof of desirability of proceeding in the forum of the second
instant action.     Indeed special circumstances apply in this
instant action, including but not limited to the claims asserted
therein.

     The   District  Court   must   weigh  several  factors   when
determining whether or not abstention is warranted; not the least
of these factors is whether or not the State Court proceeding will
adequately protect the rights of the party seeking to invoke
Federal jurisdiction.    However, it must be recognized that the
balance of such factors are weighed


heavily in favor of jurisdiction.    A careful considered judgment
is required and only the clearest of justifications will warrant
abstention or dismissal from the District Court.

     Finally, due process requires that the individual or
corporate defendant to a judgment in personam must have a presence
within the forum state, exercising jurisdiction.       However, a
corporate defendant can only manifest presence within the state
through its activities that are continuous and systematic, to wit
minimum contacts.   Clearly, the Defendants in the instant action
enjoy the privilege of conducting continuous and systematic
activities within New York State, including the practice of law,
contracting with New York State residents, marketing services to
residents of the state, and more.

     Furthermore, defendants who purposefully reach into another
state by their conduct establish the necessary connection to the
forum state.     Here it can be stated that the exercise of
jurisdiction over the instant Defendants, intentional tortfeasors,
is based on the Defendants’ intentional conduct to commit a fraud
and conspire to commit fraud and so creates the necessary contact
with the instant forum.

     Finally, in their letter of June 14, 2019, instant Defendants
cite to case law for the proposition that Plaintiffs made a false
statement to this Court.    CDR Creances S.A.S v. Cohen, 2014 NY
Slip Op. 03294 (2014).   The relied upon decision referred to two
well advanced and separate actions and seven motions filed
therein.   In all the relied upon discovery, motions papers, etc.
there was no fact evidence, or affidavits submitted to support the
Cohen defendants arguments.      This case has no binding or
Case
 Case2:19-cv-02697-FB-ST
       2:19-cv-02697-FB-STDocument
                           Document1311Filed
                                         Filed
                                             07/12/19
                                               07/08/19Page
                                                        Page103of
                                                                of10
                                                                   3 PageID
                                                                     PageID#:
                                                                            #:90
                                                                              101



persuasive authority that can be applied to the instant action;
simply put the facts are in no way similar to the facts herein.

     If you have any questions or require additional information,
please feel free to contact me at the above referenced telephone
number or email address.

Sincerely,




Michael A. Huerta
Attorney & Counselor at Law
Bar No. 1408
